UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, DATE FLED (2/z/ 19.)

 

-\V-
No. 17-cr-495-1 (RJS)
MIGUEL ARIEL SUSANA, ORDER
Defendant.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

 

The sentencing currently scheduled to be held on Tuesday, December 3, 2019 at 10:00 a.m.
in Courtroom 15A of the Daniel Patrick Moynihan United States Courthouse, 500 Pearl St., New
York, New York, 10007, shall now take place in Courtroom 20C.

SO ORDERED.

Dated: December 2, 2019
New York, New York

 

RICHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
